DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
	This communication is in response to the amendment filed on March 22nd, 2021. The rejections are as stated below.
	Claims 1, 12 and 15 are currently amended.  
	Claims 5-7, 10, 11, 14, 17, 18 and 20 are canceled. 
Claims 1-4, 8, 9, 12, 13, 15, 16 and 19 are currently pending in this application and have been examined.


Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 


Claims 1-4, 8, 9, 12, 13, 15, 16 and 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

In particular, claims 1 recites the limitations “...determining a probability of the user retrieving the product based on the transaction data, the weight decrease and increase, and the user data…”, “…identifying a suspect customer when the probability is less than a predetermined value, and the weight decrease and increase do not match a known weight data associated with the product…” and claims 15 recites the limitation “…identifying a suspect customer when the probability of the user retrieving one of the plurality of products is less than a predetermined value and the weight decrease and increase do not match a known weight data associated with the product…”. However the specification is silent as to any language of the “...determining a probability of the user retrieving the product based on the transaction data, the weight decrease and increase, and the user data…”, “…identifying a suspect customer when the probability is less than a predetermined value, and the weight decrease and increase do not match a known weight data associated with the product…” and “…identifying a suspect customer when the probability of the user retrieving one of the plurality of products is less than a predetermined value and the weight decrease and increase do not match a known weight data associated with the product…”. The closest recitation of such in the specification is in ¶¶0034-0038 which states in part: “where a probability transaction data and the user data may be determined…if a customer checks out a point of sale terminal 116 and his or her transaction data does not include a product where images show the customer retrieving an item, then the probability that the customer failed to ring up an item may be high”. While this does state that the probability is determined based on the transaction data and the user data and the determination of a suspect customer is based upon images showing the customer retrieving the item, it does not support the claimed limitations “...determining a probability of the user retrieving the product based on the transaction data, the weight decrease and increase, and the user data…”, “…identifying a suspect customer when the probability is less than a predetermined value, and the weight decrease and increase do not match a known weight data associated with the product…” and “…identifying a suspect customer when the probability of the user retrieving one of the plurality of products is less than a predetermined value and the weight decrease and increase do not match a known weight data associated with the product…”. The amended language constitutes new matter. Claims 2-4, 8, 9, 12, 13, 16 and 19 inherit the deficiencies noted in claims 1 and 15.  Appropriate correction is required. 


Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 8, 9, 12, 13, 15, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In particular, claim 1 recites the limitation “…the weight decrease and increase…” in lines (10) and (12). There is insufficient antecedent basis for these limitations in the claims. For purposes of compact prosecution, Examiner will interpret lines (10) and (12) of claim 1 to read as “…the weight decrease associated with the shelf and the weight increase associated with the cart…”. Claims 2-4, 8, 9, 12 and 13 inherit the deficiencies noted in claim 1. Appropriate correction is required.

In particular, claim 15 recites the limitations “…the weight decrease and increase do not match a known weight data associated with the product…” in lines (24-26). There is insufficient antecedent basis for these limitations in the claims. For purposes of compact prosecution, Examiner will interpret lines (24-26) of claim 15 to read as “…a weight decrease and increase do not match a known weight data associated with a product …”. Claims 16 and 19 inherit the deficiencies noted in claim 15. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, 12, 13, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adato et al. (US 2019/0236531 A1 [previously recited]) in view of Nemati et al. (US 2020/0034812 A1 [previously recited]) and Mullins (US 2020/0364999 A1 [previously recited].

As per claim 1, Adato et al. (hereinafter “Adato”) teaches a method for identifying a product, the method comprising (Abstract): 
receiving a plurality of images, at least one of the plurality of images including user data representing a user proximate the product (¶0495 […from analysis of the one or more images indicates a presence of at least one person located in a vicinity of the first product…], ¶0519 […As another example, the disclosed system may monitor the images to estimate the position and/or size of an object, estimate 
receiving weight data associated with the product from a weight sensor attached to a shelf associated with the product (¶0184 in view of ¶0189 […The embodiments disclosed herein may use any sensors configured to detect one or more parameters associated with products (or a lack thereof). For example, embodiments may use one or more of pressure sensors, weight sensors…The disclosed weight signals may be representative of actual weight values associated with a particular product type or, alternatively, may be associated with a relative weight value sufficient to identify the product and/or to identify the presence of a product…] and Figs. 8A, 8B and 9; ¶0731 […For example, the one or more additional sensors may include weight sensors, pressure sensors, touch sensors, light sensors, detection elements as described in relation to FIGS. 8A, 8B and 9, and so forth. Such sensors may be used alone or in combination with capturing devices 125, for example, to determine the area of the shelf covered by products…For example, the processing device may analyze the data received from the detection elements attached to store shelves as described above, alone or in combination with images captured from the retail store, to estimate current inventory of one or more product types.]);
receiving transaction data associated with a completed purchase of the product (¶0719 […alternatively by tracking the buyer throughout the store and comparing checkout data…] and ¶0767 […the system may receive checkout data 4307A, 4307B, and 4307C from a plurality of retail stores 4303A, 4303B, and 4303C reflecting sales of at least one product type from a plurality of product types…]); 
determining a probability of the user retrieving the product based on the transaction data and the user data (¶¶0118-0119 […The term “confidence level” refers to any indication, numeric or otherwise, of a level (e.g., within a predetermined range) indicative of an amount of confidence the system has that the determined type of the product is the actual type of the product…when the confidence level associated with a certain product is below a threshold, the system may obtain contextual information to increase the confidence level. As used herein, the term “contextual information” (or “context”) refers to any information having a direct or indirect relationship with a product displayed on a store shelf…] in view of (¶709 […may generate a report listing types of products that a first group of customers picked up and types of products that a second group of customers picked up… the set of images may be analyzed to identify products in a cart associated with a customer, and the other types of products that the customer buy may be determined based on the products identified in the customer's cart. In another example, a customer may be tracked in the set of images as she moves through the retail store (for example, using a visual tracking algorithm, using face recognition, and so forth), products that the customer picks may be identified (for example, as described above), and the other types of products that the customer buy may be determined based on the identified products that the customer picked. In yet another example, face recognition algorithms may be used to identify the customer and access a loyalty program information associated with the customer, where the loyalty program information may include information about the other types of products that the customer purchases…], ¶0712 […The processor may automatically detect sell events based on detected actions (represented in a plurality of captured images) associated with user 120 picking up a first product type at either first shelving unit 3603 or second shelving unit 3605, and eventually proceeding to the point-of-sale area 3609, where the first product type is purchased by the user 120….] and ¶0714 […For example, the system may track the movement of user 120, and may capture images of first shelving unit 3603 and second shelving unit 3605 to determine when a user 120 has picked up a product, but later returned the same product to any shelving unit located in the retail store 3601, 
While Adato teaches receiving weight data associated with the product from a weight sensor attached to a shelf associated with the product (¶0184 in view of ¶0189 and Figs. 8A, 8B and 9; ¶0731); determining a probability of the user retrieving the product based on the transaction data and the user data (¶¶0118-0119 in view of (¶709, ¶0712 and ¶0714); and an anti-theft device (¶0172), Adato does not explicitly teach receiving weight data associated with the product from both a weight sensor attached to a cart and a shelf associated with the product; determining a weight decrease associated with the shelf and a weight increase associated with the cart; determining a probability of the user retrieving the product based on the transaction data, the weight decrease associated with the shelf and the weight increase associated with the cart and the user data; and identifying a suspect customer when the probability is less than a predetermined value, and the weight decrease associated with the shelf and the weight increase associated with the cart do not match a known weight data associated with the product.
However, in the field of dynamic smart carts, Nemati et al. (hereinafter “Nemati”) teaches receiving weight data associated with the product from both a weight sensor attached to a cart and a shelf associated with the product (¶0090 […the analysis component 502 compares weight data generated by at least one weight sensor on the smart cart with item data, including weight data for the item removed from the smart shelf, to determine whether the selected item 512 added to the cart matches at least one of the items in the set of removed items identified in the item notification 308.], Fig. 7; ¶0104 [FIG. 7 is an exemplary block diagram illustrating a cross-section of a smart cart device 206 having a set of weight sensors…] and Fig. 14; ¶0128 [FIG. 14 is an exemplary block diagram illustrating a smart shelf device 204 including a weight sensor 1402 located underneath the shelf 1206…]);
determining a weight decrease associated with the shelf and a weight increase associated with the cart (¶0090 […the analysis component 502 compares weight data generated by at least one weight 
determining a probability of the user retrieving the product based on the weight decrease associated with the shelf and the weight increase associated with the cart (¶0152 [The smart shelf can utilize incremental weight to determine how many (number/instances) of the item are taken. The shelf informs/notifies nearby smart carts that these items and their corresponding weights were just lifted off the shelf and likely to be placed in a cart nearby…] in view of ¶0090 […the analysis component 502 compares weight data generated by at least one weight sensor on the smart cart with item data, including weight data for the item removed from the smart shelf, to determine whether the selected item 512 added to the cart matches at least one of the items in the set of removed items identified in the item notification 308…], ¶0128 [When the item 1404 is removed from the smart shelf device 204, the weight sensor registers a decrease in weight…] and ¶¶0145-0146 […compares the weight of an item removed from a shelf with weight changes/weight increases due to items added/placed into the cart within a predetermined time period…If the smart shopping cart detects a weight increase associated with an item placed into the cart]); and
the weight decrease associated with the shelf and the weight increase associated with the cart do not match a known weight data associated with the product (¶0090 […the analysis component 502 compares weight data generated by at least one weight sensor on the smart cart with item data, including weight data for the item removed from the smart shelf, to determine whether the selected item 512 
The method of Nemati is applicable to the method of Adato as they share characteristics and capabilities, namely, they are directed to smart retail environments. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the weight sensors and probability of the user retrieving the product, as taught by Adato with receiving weight data associated with the product from both a weight sensor attached to a cart and a shelf associated with the product; determining a weight decrease associated with the shelf and a weight increase associated with the cart; determining a probability of the user retrieving the product based on the transaction data, the weight decrease associated with the shelf and the weight increase associated with the cart and the user data; and the weight decrease associated with the shelf and the weight increase associated with the cart do not match a known weight data associated with the product, as taught by Nemati. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Adato in order to enable efficient and automatic inventory of shopping cart contents (Nemati: ¶0026), improve the utilization of resources (Nemati: ¶0050) and improve processing speed and calculation efficiency (Nemati: ¶0121). 
While Adato teaches an anti-theft device (¶0172), Adato in view of Nemati do not explicitly teach identifying a suspect customer when the probability is less than a predetermined value.
However, in the field of monitoring systems in a retail environment, Mullins teaches identifying a suspect customer when the probability satisfies a predetermined value (¶0069 […a security system can use a video analytic algorithm, video analytics and/or other input parameters to identify a theft event 
The method of Mullins is applicable to the method of Adato in view of Nemati as they share characteristics and capabilities, namely, they are directed to smart retail environments. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the capabilities of the smart retail environment, as taught by Adato in view of Nemati with identifying a suspect customer when the probability is less than a predetermined value, as taught by Mullins. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Adato in view of Nemati in order to significantly reduce the likelihood that the perpetrator can evade authorities and/or increase the likelihood that stolen items can be recovered (Mullins: ¶0068).

As per claim 2, Adato in view of Nemati and Mullins, as shown above, teach the method of claim 1. Adato further teaches generating a planogram for a plurality of products, the product being one of the plurality of products (¶0034 […a method is disclosed for identifying products and monitoring planogram compliance…determining at least one characteristic of planogram compliance based on detected 

As per claim 3, Adato in view of Nemati and Mullins, as shown above, teach the method of claim 1. Adato further teaches wherein receiving the plurality of images includes receiving the plurality of images from a single camera (¶0115 […the system may process images and image data acquired by a capturing device to determine information associated with products displayed in the retail store. The term “capturing device” refers to any device configured to acquire image data representative of products displayed in the retail store. Examples of capturing devices may include, a digital camera, a time-of-flight camera, a stereo camera, an active stereo camera, a depth camera, a Lidar system, a laser scanner, CCD based devices, or any other sensor based system capable of converting received light into electric signals…In one embodiment, the capturing device may include a stationary camera with communication 

As per claim 4, Adato in view of Nemati and Mullins, as shown above, teach the method of claim 1. Adato further teaches wherein receiving the plurality of images comprises (¶0495, ¶0519 and ¶0703 in view of Fig. 4C; ¶0144, ¶0148, ¶0467 and Fig. 29; ¶0553): 
receiving a first subset of images from a first camera (¶¶0518-0519 […monitoring the images to detect a (partial) disappearance of a shelf and/or display that is supposed to be in (a known location within) the field of view of the camera. In some cases, the system may further analyze input from another camera that monitors the disappearing shelf and/or display from a different angle to determine that the shelf and/or display was not physically removed] and ¶0592 […Identifying vacant spaces across an area of a store may be useful for determining whether areas of a store are in compliance with efficiency goals, planograms, or other metrics or for determining areas where products from areas that are overstocked may be relocated. The multi-area vacant space identifications may be based on, for example, images received from multiple different cameras positioned at different locations in a retail store, data received from sensors positioned on multiple retail shelves…]); and 
receiving a second subset of images from a second camera (¶¶0518-0519 […monitoring the images to detect a (partial) disappearance of a shelf and/or display that is supposed to be in (a known location within) the field of view of the camera. In some cases, the system may further analyze input from another camera that monitors the disappearing shelf and/or display from a different angle to determine that the shelf and/or display was not physically removed] and ¶0592 […Identifying vacant spaces across an area of a store may be useful for determining whether areas of a store are in compliance with efficiency 
wherein the first subset of images has a different perspective of the user proximate the product than the second subset of images (¶0516 [For example, the disclosed systems and methods may identify occlusions that prevent stationary and/or moving cameras from monitoring products, shelves, and/or displays. Additionally or alternatively, for example, the disclosed systems and methods may identify occlusions and/or blockages that prevent customers from seeing and/or accessing products, shelves, and/or displays…] and ¶¶0518-0519 […for example, monitoring the images to detect a (partial) disappearance of a shelf and/or display that is supposed to be in (a known location within) the field of view of the camera. In some cases, the system may further analyze input from another camera that monitors the disappearing shelf and/or display from a different angle to determine that the shelf and/or display was not physically removed...Additionally or alternatively, the disclosed system may monitor the field of view of the camera (or part of the field of view) to determine that an object entered the (part of) the field of view that monitors products, shelves and/or displays and occludes at least part of them…]).

As per claim 8, Adato in view of Nemati and Mullins, as shown above, teach the method of claim 1. Adato further teaches wherein the user data includes object data representing known objects proximate the product (¶0516 [For example, the disclosed systems and methods may identify occlusions that prevent stationary and/or moving cameras from monitoring products, shelves, and/or displays. Additionally or alternatively, for example, the disclosed systems and methods may identify occlusions and/or blockages that prevent customers from seeing and/or accessing products, shelves, and/or displays…] and ¶¶0518-0519 […for example, monitoring the images to detect a (partial) disappearance of 

As per claim 12, the claims disclose substantially the same limitations, as claim 8, except claim 8 is directed to a process depending from claim 1 while claim 12 is directed to a process depending from claim 2. All limitations as recited have been analyzed and rejected with respect to claim 8, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 12 is rejected for the same rational over the prior art cited in claim 8.  

As per claim 13, Adato in view of Nemati and Mullins, as shown above, teach the method of claim 12. Adato further teaches wherein the known objects include shelves, reference marks on a floor, or reference marks on a wall (¶¶0518-0519 […Additionally or alternatively, the disclosed system may monitor the images to estimate the size of an object and the relative position of the object with respect to a product, shelf and/or display. The disclosed system may further calculate an occluded area based on the estimated size and the relative position, and may determine whether the occluded area comprises an area designed for a customer to pass through…] and ¶0585 […Contextual information identified in an image may also aid in determining an area of a retail store depicted in a received image. For example, an image may receive signage or symbols indicative of an area, such as markings on shelves, products, fixtures, structures, and so forth….]).

As per claim 15, Adato teaches a system for generating a planogram of a store, the system comprising (Abstract): 
a plurality of cameras located throughout the store (Fig. 4C; ¶0144 […FIG. 4C illustrates how aisle 400 of retail store 105 may be imaged by robotic devices equipped with cameras…], ¶0148 […images received from a plurality of cameras fixedly connected to store shelves…], ¶0467 […one or more images captured by one or more image sensors from an environment of a retail store…] and Fig. 29; ¶0553 […FIG. 29 is a flow chart, illustrating an exemplary method 2900 for processing images to automatically identify occlusions in a field of view of one or more cameras in retail stores…]); 
a plurality of weight sensors located throughout the store (¶0184 […The embodiments disclosed herein may use any sensors configured to detect one or more parameters associated with products (or a lack thereof). For example, embodiments may use one or more of pressure sensors, weight sensors…] and Figs. 8A, 8B and 9; ¶0731 […For example, the one or more additional sensors may include weight sensors, pressure sensors, touch sensors, light sensors, detection elements as described in relation to FIGS. 8A, 8B and 9, and so forth. Such sensors may be used alone or in combination with capturing devices 125, for example, to determine the area of the shelf covered by products…]), 
a processor electrically coupled to the plurality of cameras (Figs. 5A-C; ¶0151 […In some embodiments, first housing 502 may include an image capture device 506 (e.g., a camera module that may include image sensor 310) and second housing 504 may include at least one processor (e.g., processing device 302) configured to control image capture device 506…] and ¶0467 […the at least one processor may be configured to receive one or more images captured by one or more image sensors from an environment of a retail store…]); and 
a memory electrically coupled to the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform actions comprising (Fig. 6A; ¶0162 […Capturing images in different times (or forwarding them to the at least one processor at different times) 
receiving, from the plurality cameras, a plurality of images, the plurality of images including user data representing a user proximate a plurality of products (¶0495 […from analysis of the one or more images indicates a presence of at least one person located in a vicinity of the first product…], ¶0519 […As another example, the disclosed system may monitor the images to estimate the position and/or size of an object, estimate position and/or height of a customer depicted in the image, and determines whether the object is positioned between the customer (body part of the customer, e.g., head, eyes, hands, body, etc.) and a product, shelf and/or display…] and ¶0703 […For example, over a plurality of images, at least one processor may monitor events such as removal of a product from shelving unit 3603 (e.g., by a customer), restocking of the products on the shelves, etc…] in view of Fig. 4C; ¶0144, ¶0148, ¶0467 and Fig. 29; ¶0553), 
receiving weight data associated with the plurality of products from the plurality of weight sensors, wherein each of a second subset of the plurality of weight sensors is attached to a shelf associated with a respective one of the plurality of products (¶0184 in view of ¶0189 […The embodiments disclosed herein may use any sensors configured to detect one or more parameters associated with products (or a lack thereof). For example, embodiments may use one or more of pressure sensors, weight sensors…The disclosed weight signals may be representative of actual weight values associated with a particular product type or, alternatively, may be associated with a relative weight value sufficient to identify the product and/or to identify the presence of a product…] and Figs. 8A, 8B and 9; ¶0731 […For example, the one or more additional sensors may 
receiving transaction data associated with a completed purchase of the plurality of products (¶0719 […alternatively by tracking the buyer throughout the store and comparing checkout data…] and ¶0767 […the system may receive checkout data 4307A, 4307B, and 4307C from a plurality of retail stores 4303A, 4303B, and 4303C reflecting sales of at least one product type from a plurality of product types…]), 
determining a probability of the user retrieving each of the plurality of products based on the transaction data and the user data for each of the plurality products (¶¶0118-0119 […The term “confidence level” refers to any indication, numeric or otherwise, of a level (e.g., within a predetermined range) indicative of an amount of confidence the system has that the determined type of the product is the actual type of the product…when the confidence level associated with a certain product is below a threshold, the system may obtain contextual information to increase the confidence level. As used herein, the term “contextual information” (or “context”) refers to any information having a direct or indirect relationship with a product displayed on a store shelf…] in view of (¶709 […may generate a report listing types of products that a first group of customers picked up and types of products that a second group of customers picked up… the set of images may be analyzed to identify products in a cart associated with a customer, and the other types of products that the customer buy may be determined based on the products identified in the 
generating the planogram for the plurality of products based on the probability of the user retrieving each of the plurality of products for each of the plurality of products (¶0034 […a method is disclosed for identifying products and monitoring planogram compliance…determining at least one characteristic of planogram compliance based on detected differences between the at least one planogram and the actual placement of the plurality of product types on the shelves of the plurality of retail stores], ¶0195 […determining planogram compliance, the one or more processors may detect a change in measurements from one or more detection elements…In another example, a first type of change may indicate the removal of a product from the shelf, e.g., 
While Adato teaches receiving weight data associated with the plurality of products from the plurality of weight sensors, wherein each of a second subset of the plurality of weight sensors is attached to a shelf associated with a respective one of the plurality of products (¶0184 in view of ¶0189 and Figs. 8A, 8B and 9; ¶0731) and an anti-theft device (¶0172), Adato does not explicitly teach wherein each of a first subset of the plurality of weight sensors is attached to a cart and identifying a suspect customer when the probability of the user retrieving one of the plurality of products is less than a predetermined value and a weight decrease and increase do not match a known weight data associated with a product.
However, in the field of dynamic smart carts, Nemati teaches wherein each of a first subset of a plurality of weight sensors is attached to a cart (Fig. 7; ¶0012 […a smart cart device having a set of weight sensors…], ¶0070 […The set of cart sensor devices 408 includes one or more sensor devices, such as, but not limiting to, a camera, a barcode scanner, an RFID tag reader, a pressure sensor, a weight sensor (scale)…] and ¶0090 […the analysis component 502 compares weight data generated by at least one weight sensor on the smart cart with item data…]), and
a weight decrease and increase do not match a known weight data associated with a product (¶0090 […the analysis component 502 compares weight data generated by at least one weight sensor on the smart cart with item data, including weight data for the item removed from the smart shelf, to determine whether the selected item 512 added to the cart matches at least one of the items in the set of removed items identified in the item notification 308…], ¶0128 [When the item 1404 is removed from the smart shelf device 204, the weight sensor registers a decrease in weight…] and ¶¶0145-0146 […compares the weight of an item removed from a shelf with weight changes/weight increases due to items added/placed into the cart within a predetermined time period…If the smart shopping cart detects a weight increase associated with an item placed into the cart]).
The system of Nemati is applicable to the system of Adato as they share characteristics and capabilities, namely, they are directed to smart retail environments. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the location and capabilities of the weight sensors, as taught by Adato with wherein each of a first subset of the plurality of weight sensors is attached to a cart and a weight decrease and increase do not match a known weight data associated with a product, as taught by Nemati. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Adato in order to enable efficient and automatic inventory of shopping cart contents Nemati: ¶0026), improve the utilization of resources (Nemati: ¶0050) and improve processing speed and calculation efficiency (Nemati: ¶0121). 
While Adato teaches an anti-theft device (¶0172), Adato in view of Nemati do not explicitly teach identifying a suspect customer when the probability of the user retrieving one of the plurality of products is less than a predetermined value.
However, in the field of monitoring systems in a retail environment, Mullins teaches identifying a suspect customer when a probability of a user retrieving one of a plurality of products satisfies a predetermined value (¶0069 […a security system can use a video analytic algorithm, video analytics and/or other input parameters to identify a theft event (e.g., ORC) or suspicious behavior… For example, video analytics can be used to determine that a person has reached into a shelf multiple times at a rate above a threshold (e.g., five times within thirty seconds, although other rates and thresholds can be used), which can indicate that a thief is quickly removing merchandise from the shelf. The video analytics can also determine that a person has reached into a shelf via a sweeping action, which can indicate that a thief is gathering and removing a large quantity of merchandise from the shelf in one motion…One or multiple events can also enhance the likelihood that a determination is made that a theft event is occurring. For example, the threshold for determining whether activity at the merchandise shelf would trigger an identification of a theft event can be relaxed if a person is loitering nearby. A score can be determined based on one or more of these identified events, and if the score satisfies a threshold (e.g., above a threshold value), then the system can determine that a theft event is occurring…]).
The system of Mullins is applicable to the system of Adato in view of Nemati as they share characteristics and capabilities, namely, they are directed to smart retail environments. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the capabilities of the smart retail environment, as taught by Adato in view of Nemati with identifying a suspect customer when the probability of the user retrieving one of the plurality of products is less than a predetermined value, as Mullins. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Adato in view of Nemati in order to significantly reduce the likelihood that the perpetrator can evade authorities and/or increase the likelihood that stolen items can be recovered (Mullins: ¶0068).  

As per claim 16, the claims disclose substantially the same limitations, as claim 4, except claim 4 is directed to a process depending from claim 1 while claim 16 is directed to a system depending from claim 15. All limitations as recited have been analyzed and rejected with respect to claim 4, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 16 is rejected for the same rational over the prior art cited in claim 4.  

As per claim 19, the claims disclose substantially the same limitations, as claim 8, except claim 8 is directed to a process depending from claim 1 while claim 19 is directed to a system depending from claim 15. All limitations as recited have been analyzed and rejected with respect to claim 8, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 15 is rejected for the same rational over the prior art cited in claim 8.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Adato in view of Nemati, Mullins and Crutchfield, JR (US 2015/0112826 A1 [previously recited]).

As per claim 9, Adato in view of Nemati and Mullins, as shown above, teach the method of claim 1. While Adato teaches the probability of the user retrieving the product (¶¶0118-0119 in view of (¶709, ¶0712 and ¶0714)), Adato in view of Nemati and Mullins do not explicitly teach wherein the probability of the user retrieving the product is a Bayesian probability.
Crutchfield, JR teaches wherein a probability of a user retrieving the product is a Bayesian probability (¶0115 […One of ordinary skill in the art would appreciate that the software application may base its recommendation off previous sales history using statistical or probabilistic algorithms. For example, the software application may use Bayesian probability to determine the likelihood the customer would purchase particular audio equipment, given the fact that the customer is 25, male, and single.]).
The method of Crutchfield, JR is applicable to the method of Adato in view of Nemati and Mullins as they share characteristics and capabilities, namely, they are directed to smart retail environments. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the probability of the user retrieving the product, as taught by Adato in view of Nemati and Mullins with wherein the probability of the user retrieving the product is a Bayesian probability, as taught by Crutchfield, JR. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Adato in view of Nemati and Mullins in order to improve the retail shopping experience for shoppers, the efficiency and effectiveness of the selling process for a retailer and the vendor’s ability to make recommendation of products to new customers who have no prior information stored with the vendor (Crutchfield, JR: ¶0046 and ¶0105).  

Response to Arguments
Applicant's arguments filed on March 22nd, 2021, with respect to 35 USC § 101 directed to non-statutory subject matter have been fully considered and are deemed to be persuasive.
 Applicant argues in substance on page 6 of the Remarks that “Applicant submits that the claims are directed at least to a practical application and thus patentable. For example, the claims include the use of sensors attached to shelves and carts. The sensors are used to capture weights of a product. The product is then identified using the weights along with other data about the product. Using the weight 
Examiner respectfully agrees. In Step 2A – Prong Two, the claims are analyzed to identify whether there are any additional elements recited in the claim beyond the judicial exception(s) and evaluated to determine whether those additional elements integrate the judicial exception(s) into a practical application. The 2019 PEG defines the phrase “integration into a practical application of the exception” to require the additional element(s) or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 
Examiner notes the claims as a whole integrate the certain method of organizing human activities into a practical application. Specifically, the additional elements recite an unconventional method of data gathering by using sensors attached to shelfs and shopping carts. The additional elements recite a specific manner of receiving weight data associated with the product from both a weight sensor attached to a cart and a shelf associated with the product; determining a weight decrease associated with the shelf and a weight increase associated with the cart; determining a probability of the user retrieving the product based on the transaction data, the weight decrease and increase, and the user data; and identifying a suspect customer when the probability is less than a predetermined value, and the weight decrease and increase do not match a known weight data associated with the product. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. These limitations, when taken as an ordered combination, provide unconventional steps that confines the abstract idea to a particular application. Therefore, the claim recites patent eligible subject matter. For these reasons claims 1-4, 8, 9, 12, 13, 15, 16 and 19 are deemed to be statutory. 

nd, 2021, with respect to the 35 USC § 102 and § 103 rejections have been fully considered but are moot in view of the new 35 USC §103 rejections applied to applicant’s amended claims. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,963,893 B1 (Sharma) discloses a method and system for generating a personalized decision tree based on in-store shopper behavior analysis utilizing a plurality of sensors, and using at least a processor for the analysis comprising the steps of capturing a plurality of input images of a shopper at a retail location using a plurality of cameras, capturing a data stream from a mobile device carried by the shopper using at least a mobile signal sensor, tracking the shopper's movements through the retail location.
US 2020/0250736 A1 (Howard et al. [previously recited]) discloses the frictionless shopping system may include a plurality of intelligent shelving units having inventory cameras, customer recognition cameras, shelves configured to hold inventory, and one or more processors communicatively coupled to the plurality of intelligent shelving units.
US 2020/0184230 A1 (Liu et al. [previously recited]) discloses one of the methods includes receiving, by a computer system, data collected by multiple image sensors, the received data including data associated with a person, identifying, by the computer system based on the received data, multiple features of the person, extracting, by the computer system based on the identified features, data associated with the person from the received data, wherein the extracted data correspond to multiple time periods, and determining, by the computer system, a location of the person in each of the time periods based on the extracted data corresponding to the time period, wherein the determining includes 
US 2019/0303676 A1 (Costello et al. [previously recited]) discloses for security purposes as well to detect and thwart theft by having the anonymous customer to through a traditional checkout lane (friction-based store with traditional checkout processes). Again, alert processing can be implemented by the image tracking/transaction manager to verify a thief checking out through a Point-Of-Sale (POS) terminal or a Self-Service Terminal (SST) by the image tracking/transaction manager receiving transaction information in real-time from the POS or SST. 
Reference U of the Notice of References Cited (Estopace, Eden) discloses hanharan affirmed that the cameras pointing at the shelves allow Walmart to see “if they need to bring meat out from the backroom refrigerator” or “if meat has been sitting too long in that shelf.”


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571)272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,

/O.H.K./Examiner, Art Unit 3625                                                                                                                                                                                                        


/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625